     Case 2:12-cr-00004-APG-EJY Document 1692 Filed 07/28/20 Page 1 of 3



 1    BOIES SCHILLER FLEXNER LLP
      RICHARD J. POCKER, ESQ.
 2    Nevada Bar No. 3568
 3    300 South Fourth Street, Suite 800
      Las Vegas, Nevada 89101
 4    Telephone (702) 382-7300
 5    Attorneys for Defendant
 6     ALEXANDRU ION

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,                    )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:12-cr-00004-APG-EJY
                                                   )
13    v.                                           )
                                                   )
14
      ALEXANDRU ION,                               )
15                                                 )
                            Defendant.             )
16                                                 )
17
18                    STIPULATION AND ORDER TO CONTINUE
              CONSOLIDATED CHANGE OF PLEA AND SENTENCING HEARING
19                                (First Request)
20           IT IS HEREBY STIPULATED AND AGREED, by and between Defendant
21    ALEXANDRU ION, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22    Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23    “the Government”), by and through its attorney Chad McHenry, Esq., Trial Attorney with the
24    U.S. Department of Justice Organized Crime and Gang Section of the Criminal Division, that
25    the consolidated Change of Plea and Sentencing Hearing in the present case be continued to
26    August 12, 2020 or a date no more than twenty-one (21) days from the date of this stipulation.
27           This Stipulation is entered for the following reasons:
28


                                                       1
     Case 2:12-cr-00004-APG-EJY Document 1692 Filed 07/28/20 Page 2 of 3



 1           1.      The present case has been set for a Change of Plea Hearing on July 29, 2020.
 2    On July 24, 2020, the parties filed a Joint Motion to Waive the Presentence Investigation,
 3    seeking to consolidate the entry of Defendant ION’s plea with his sentencing. On July 24,
 4    2020, the Court granted the parties’ Joint Motion. Consequently, at present, Defendant will
 5    change his plea and be sentenced just one day after the date of this Stipulation.
 6           2.      The parties, with the Court’s approval, have agreed to proceed to sentencing
 7    without the preparation of a presentence investigation report. Nevertheless, Defendant ION
 8    and his counsel require a very brief fourteen (14) day continuance in Order to prepare
 9    Defendant ION’s sentencing submission and statement, and to execute appropriate waivers of
10    his in court presence. The parties have been advised that the Court may be able to schedule the
11    consolidated Hearing for August 12, 2020, and the parties request that it do so, or in the
12    alternative, set the Hearing within 21 days of this Stipulation.
13           3.      Defendant ION is presently detained pending trial, and does not object to this
14    short postponement given the importance of the imposition of sentence to his future. In fact,
15    granting the present Stipulation will enable him to make sure his sentencing statement is
16    adequately crafted, and that the Court is effectively advised of pertinent facts and
17    considerations.
18           4.      The additional time requested herein is not sought for purposes of delay, but
19    merely to allow Defendant ION and his counsel sufficient time to prepare for the consolidated
20    Hearing, especially in light of the restrictions on meetings and communications posed by the
21    COVID-19 public health crisis.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28


                                                       2
     Case 2:12-cr-00004-APG-EJY Document 1692 Filed 07/28/20 Page 3 of 3



 1           5.      This is the first request to continue the consolidated Change of Plea and
 2    Sentencing Hearing in the present case, other than rescheduling initiated by the Court.
 3           DATED this 28th day of July, 2020.
 4    BOIES SCHILLER FLEXNER LLP                           NICHOLAS TRUTANICH
                                                           United States Attorney
 5
 6    By: /s/ Richard J. Pocker                            By: /s/ Chad McHenry
         RICHARD J. POCKER, ESQ.                              CHAD McHENRY, ESQ.
 7       Counsel for Alexandru Ion                            Trial Attorney with the U.S.
                                                              Department of Justice Organized
 8                                                            Crime and Gang Section of the
 9                                                            Criminal Division

10
11
12
13                                                ORDER

14           Based upon the pending Stipulation of counsel, and good cause appearing
15      IT IS HEREBY ORDERED that the consolidated Change of Plea and Sentencing Hearing
16          in the present case be continued to August 12, 2020 at 1:00 p.m. in courtroom 6C.
17                                                 DATED this 28th day of July, 2020.
18
19                                                 ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                      3
